 

Exhibit 10.1

 

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

 



THIS AMENDMENT NO. 1 to NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
March 30, 2016 is entered into by and among USELL.COM, INC. (the “USELL”), BST
DISTRIBUTION, INC. (“BST”), WE SELL CELLULAR LLC (“WE CELL” and together with
USELL and BST, each a “Company” and collectively the “Companies”),
_____________________________________ (each a “Purchaser” and collectively the
“Purchasers”) and BAM ADMINISTRATIVE SERVICES, LLC in its capacity as agent for
Purchaser (“Agent”).



 

WHEREAS, Companies, Purchasers, the other Purchasers from time to time party
thereto and Agent are parties to a Note Purchase Agreement dated as of October
23, 2015 (as amended, extended, modified, supplemented, restated or replaced
from time to time, the “Note Purchase Agreement”); and

 

WHEREAS, Companies have requested, and Purchasers and Agent have agreed, to
amend certain provisions of the Note Purchase Agreement, but only on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions contained herein and of other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1.          Capitalized Terms. Capitalized terms not otherwise defined in this
Agreement shall have the meaning ascribed to them in the Note Purchase
Agreement.

 

2.          Acknowledgment of Liabilities.

 

(a)          Each Company hereby acknowledges that it is unconditionally liable
to Purchasers and Agent under the Note Purchase Agreement and the Related
Agreements to which it is a party for the payment of all Liabilities, and no
Company has any defenses, counterclaims, deductions, credits, claims or rights
of setoff or recoupment with respect to the Liabilities.

 

(b)          Each Company hereby ratifies and confirms its obligations under the
Note Purchase Agreement and the Related Agreements to which it is a party and
hereby acknowledges and agrees that the Note Purchase Agreement and the Related
Agreements to which it is a party remain in full force and effect.

 

3.          Amendments to Note Purchase Agreement. Subject to satisfaction of
the conditions of effectiveness set forth in Section 5 of this Amendment:

 

(a)          Notwithstanding anything contained in Section 3(b) of the Note
Purchase Agreement to the contrary, the number of Additional Closing Shares to
be issued and delivered by USELL to Purchasers simultaneous with the
effectiveness of this Amendment and the funding of the final Deferred Draw Note
shall be Three Hundred Fifty Thousand (350,000).

 

 

 

  

(b)          Section 5.1 of the Note Purchase Agreement is hereby amended by
deleting the two references to “Within forty-five (45) days of the Initial
Closing Date” and replacing the same with “On or prior to April 13, 2016.”

 

(c)          Notwithstanding anything contained in Sections 8.23(a) and 8.23(c)
of the Note Purchase Agreement to the contrary, the first fiscal quarter period
for which each Company’s compliance with the financial covenants set forth
therein shall be tested shall be September 30, 2017.

 

(d)          Notwithstanding anything contained in Section 8.23(b) of the Note
Purchase Agreement to the contrary, the term “Formula Amount” shall include the
following: (i) ninety percent (90%) of the book value of inventory which
otherwise constitutes Eligible Inventory, but for the fact that such inventory
is in transit by courier to a Company’s designated warehouse and Agent has
received evidence of carrier insurance covering such inventory in amounts and
issued by an insurer reasonably acceptable to Agent; and (ii) seventy-five
percent (75%) of the book value of inventory which otherwise constitutes
Eligible Inventory, but for the fact that such inventory has been purchased by a
Company pursuant to an open purchase order (a copy of which has been delivered
by such Company to Agent, if so requested by Agent), has not yet shipped and
Agent has received evidence of carrier insurance covering such inventory in
amounts and issued by an insurer reasonably acceptable to Agent.

 

4.          Representations and Warranties. Each Company hereby represents and
warrants to Purchasers and Agent that:

 

(a)          The execution, delivery and performance of this Amendment (i) have
been duly authorized by each Company, (ii) are not in contravention of the
certificate of incorporation, bylaws, certificate of formation or operating
agreement of any Company or of any indenture, agreement or undertaking to which
any Company is a party or by which any Company is bound and (iii) are within
each Company’s powers.

 

(b)          This Amendment is the legal, valid and binding obligation of each
Company, enforceable in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to
creditors’ rights generally or by equitable principles.

 

(c)          The representations and warranties of each Company contained in the
Note Purchase Agreement and the Related Agreements are and will be true, correct
and complete in all respects on and as of the date hereof to the same extent as
though made on and as of such date, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete as of such earlier date.

 

 2 

 

  

5.          Conditions of Effectiveness. This Amendment shall become effective
upon receipt by Agent (unless waived by Agent in writing) of the following, each
in form and substance satisfactory to Agent: (a) this Amendment executed by each
Company and each Guarantor, (b) an executed legal opinion from Companies’ and
Guarantors’ counsel, Nason Yeager Gerson White & Lioce, P.A., (c) duly executed
copies (followed by receipt of duly executed originals) of all other documents,
instruments and agreements set forth on the closing document checklist provided
by Agent to each Company, (d) an original stock certificate issued in the name
of SHIP evidencing 350,000 shares of Common Stock of USELL and (e) payment by
Companies of all fees and expenses incurred by Agent in connection with the
transactions contemplated by this Amendment, including without limitation the
fees of Loeb & Loeb LLP, counsel to Agent and Purchasers.

 

6.          Effect on Note Purchase Agreement.

 

(a)          Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Note Purchase Agreement as
amended hereby.

 

(b)          Except as specifically amended herein, the Note Purchase Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(c)          The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Note Purchase Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

 

7.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.

 

8.          Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and performed in such state.

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

  USELL.COM, INC.,   a Delaware corporation         By:     Name:  Nikhil Raman
    Title:    Chief Executive Officer         BST DISTRIBUTION, INC.,   a New
York corporation         By:     Name:  Brian Tepfer     Title:    Chief
Executive Officer         WE SELL CELLULAR LLC, a Delaware limited liability
company         By:     Name:  Nikhil Raman     Title:    Manager        

___________________, as a Purchaser

        By:     Name:       Title:             BAM ADMINISTRATIVE SERVICES, LLC,
as Agent         By:     Name:  Dhruv Narain     Title:    Authorized Signatory

 

    SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
NOTE PURCHASE AGREEMENT





 

 

 

  

GUARANTOR CONSENT:

 

USELL.COM, INC.,
a Delaware corporation   BST DISTRIBUTION, INC., a New York
corporation       By:   By:   Name:  Nikhil Raman     Name:  Brian Tepfer  
Title:  Chief Executive Officer     Title:  Chief Executive Officer           WE
SELL CELLULAR LLC,
a Delaware limited liability company   Upstream Phone Company USA,
Inc., a Delaware corporation       By:   By:   Name:  Nikhil Raman     Name:
Nikhil Raman   Title:  Manager     Title:  President           UPSTREAM PHONE
HOLDINGS, INC., a
Delaware corporation   HD CAPITAL HOLDINGS LLC,
a Delaware limited liability company       By:   By:   Name: Nikhil Raman    
Name:  Daniel Brauser   Title:  President     Title:  Manager

 



    SIGNATURE PAGE TO
AMENDMENT NO. 1 TO
NOTE PURCHASE AGREEMENT

 

 

